DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of  Group II and sand particles, claims  41-45 and 47-52  in the reply filed on 11 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34-40 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 41-45, 47, 48 and  50-52 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by W02010/049467A1 (Tanguay), which is listed in Applicant’s information disclosure statement.
Regarding claims 41, 47, 50 and 52, Tanguay teaches a particle  and a coating disposed on the particle ([0016]), wherein the particle includes sands and ceramics ([0019]-[0022]), and the coating is a polyurethane coating ([0028]), wherein the polyurethane coating comprises a reaction product of an isocyanate component, a catalyst such as tin octoate (i.e., stannous 2-ehtylhexanoate)([0042]) and an 
Tanguay  further teaches that the particles  may further contain silane adhesion promoters which improves adhesion of the coating to the particle ([0080],[0081 ]), and the coating covers the particle completely, uniformly ([0036], [0096]) and is cured ([0076]).
Regarding claim 42, Tanguay teaches the coated particles consolidates in a predictable manner ([0087]), which meets the limitation of resistance to flow back.
Regarding claim 45, Tanguay teaches the coating will remain adhered to the surface of the particle ([0080]), thus 0 wt. % loss, even if the proppant fractures due to closure stress, which meets the limitation of less than 15 wt. % loss.
Regarding the compressive strength, resistance to flowback, TMA slope and loss of coating of claims 42-45, since Tanguay teaches the same composition as claimed, the property of the Tanguay composition would inherently be the same as claimed. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Regarding claim 48, Tanguay teaches that the coating may further comprise a pigment/dyes for visual evaluation ([0036]).
Regarding claim 51, Tanguay teaches the isocyanate reactive component may also comprise adhesion promoters ([0036] and [0080]). Thus Tanguay anticipates the embodiments wherein the coating comprises a silane.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanguay in view of US2007/0209794A1 (Kaufman), which is listed in Applicant’s information disclosure statement.
The teachings of Tanguay are set forth above.
Tanguay further teaches the particle may comprise mica ([0019]).
Tanguay does not teach the mica in the coating composition.
Kaufman teaches that fillers such as mica can increase the strength of resin coated particles ([0032]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ mica of Kaufman in the coating of Tanguay. The rationale to do so would have been the motivation provided by the teachings of Kaufman that to do so would predictably increase the strength of resin coated particles ([0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768